Title: From James Madison to James Monroe, 26 May 1814
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpelier May 26. 1814.
        
        I have yours of the 24th. If the refusal of Bonaparte to accept peace, had not been followed by the seizure of Paris, it would have been impossible to believe his distress to be such as is represented. Even the latter event, does not extinguish doubts as to some others necessary to render it decisive. It is difficult also to calculate the effect external & internal, of the project in favor of the Bourbons.
        The circumstance mentioned by Adams agrees with the English prices current, which state our Louisiana Stock at par, and strengthens the opinion that in or thro’ Holland, foreign loans are within our attainment, if the British occlusion of our ports, agst. imports, can be eluded or should be relaxed. The information from B. Smith, which if he has any respectability, cannot be entirely rejected, is a good voucher for our contemplated relief of the 23 hostages from rigorous confinement.
        
        If no objection occurs at Washington to the names recommended from Alexandria, for Justices of peace, a Commission may be made out to be signed on my arrival.
        You will of course give nothing beyond a Civil answer to Mr. D. for Mr. H. His public services we certainly do not want. And if his conduct towards his own Govt. be such as is believed, there can be no inducement to augment his personal respectability abroad by marks of public confidence or respect.
        The case of Higginbottom is more difficult. His object appears reasonable: yet it is not a moment to facilitate indiscriminately, an intercourse of individuals, with Halifax & Bermuda, the seats of hos[t]ile preparations & projects agst. us. If the case be not very urgent, he can not think hard of a little delay till things may be in another posture; and if his character be doubtful, he can not expect any indulgence.
        I return the Coms. for Harrison &c to treat with the Indians, signed in order to avoid delay; but with a pencil erasure of the names of Morrow & Johnson. It escaped attention, that as their present places wd. be vacated by their new appts. an acceptance of them is neither presumable nor desirable. The names occurring at the moment to take their place are Shelby Howard Cass, the Govr. of Ohio of these be one elected. I do not believe that any of them wd. object to Harrison’s being at the head of the Commission. The Secretary of war may perhaps think of other names for the service, and may have a knowledge of circumstances which ought to be attended to, in making a choice with a prospect of acceptance and attendance. On handing him the commissions, communicate what is here said and aid with your ideas in making the requisite change in it. Best respects & wishes
        
          James Madison
        
        
          I am preparing to set out tomorrow morning.
        
      